Citation Nr: 1520514	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from May 1988 to May 1992, with additional unverified service in the National Guard.
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for PTSD and entitlement to a TDIU, respectively, as pertinent to this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has a current diagnosis of PTSD that has been medically linked to stressors in service related to a fear of hostile military or terroristic activity.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a current disability, even if it was first diagnosed after service, that was incurred or aggravated by disease or injury during honorable active service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. §§ 3.303(a), 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for PTSD, as opposed to other mental health disorders, generally there must be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV (which was recently updated to the DSM-V); (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

Where a PTSD diagnosis has been linked by a VA psychiatrist or psychologist to a stressor that is related to a fear of hostile military or terrorist activity that is consistent with the types, places, and circumstances of the Veteran's service, then lay testimony will be sufficient to establish the stressor.  38 C.F.R. § 3.304(f)(3).  

In this case, the medical evidence includes several mental health diagnoses.  Most recently, in February 2015, a VA treating psychologist stated that the Veteran met the criteria for a PTSD diagnosis due to his experiences during deployment in the Persian Gulf War, based on his responses to testing earlier that month.  The psychologist reviewed the reported symptoms of re-experiencing, avoidance, detachment, changes in cognition, emotional numbing, dysphoria, increased hypervigilance, and startle reflex.  The psychologist also noted that the Veteran gave examples that had occurred in the past week, such as difficulty tolerating crowds and increased anger response when driving, and that he became tearful during the discussion and shared negative ways that these symptoms had impacted his life.  The Veteran was seeking treatment to decrease his symptoms and increase his capacity to interact with his family and to be able to work again as a waiter.

Previously, a March 2011 VA examiner noted the Veteran's reported stressors relating to a fear for his life during deployment in the Gulf War.  The examiner stated that the Veteran appeared to have "some change related to PTSD," in that he reported family members noting changes in his behavior after service, but that he also exhibited strong antisocial characteristics.  The examiner noted that VA and other providers had diagnosed antisocial characteristics as "concurrent" with PTSD.  Similarly, he stated that it was difficult to separate the Veteran's symptoms related to antisocial personality disorder from those that were related to "possible PTSD."  The examiner opined that the Veteran's exposure to traumas in service was less likely the cause of his current symptoms than his antisocial personality disorder.  Nevertheless, he acknowledged that the majority of the Veteran's symptoms began after his Gulf War service.  In fact, the examiner noted that the Veteran had served honorably through two enlistments and had earned a bronze star, which showed that he must have followed orders and been a functional team member at those times, but that he had been reduced in rank after his reported exposure to military traumas.  

Subsequent VA treating psychologists, such as in February 2012, March 2013, and July 2013, found that the Veteran did not meet the full criteria for a PTSD diagnosis.  Instead, they diagnosed Axis I disorders including major depressive disorder and generalized anxiety disorder, and Axis II rule out personality disorder not otherwise specified (NOS).  The Veteran had described specific stressors in February 2012 indicating a fear of hostile military or terrorist activity related to his service in Iraq, as well as current symptoms and behavioral problems consistent with those noted by the February 2015 VA treating psychologist.  The Veteran indicated that most of those symptoms had started during or after his service in Iraq.  The February 2012 VA provider found that the full criteria for military-related PTSD were not met, noting that all criteria were met except for criterion A.  The Veteran's reported stressors relating to a fear of hostile military or terrorist activity during the Gulf War, however, appear to satisfy criterion A of the DSM-IV criteria.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 209 (4th ed. 1994) (DSM-IV).  Such stressors were also generally noted by the February 2015 VA treating psychologist in diagnosing PTSD at that time.

The Veteran is competent to report the nature of his military stressors and the timing of his mental health symptoms, as well as what his family told him about his changes in behaviors.  The reported stressors are generally consistent with the circumstances of his service, and available service records note some mental health symptoms and behavioral problems.  For example, his service treatment records include a June 1984 record of treatment for reports of being unable to control his emotions, that he had struck one of his friends recently and felt he was losing control, and that he was getting in trouble with his unit.  The Veteran was noted to have behavior problems and was referred for counselling during service in 1984, and he again reported nervous problems in a July 1984 separation examination.  The Board notes that this was prior to the Persian Gulf War, which began in 1990.  The Veteran denied any mental health symptoms in his 1988 enlistment examination for his second period of active duty service and his 1992 separation examination.  Full service personnel records and any records of treatment during the Veteran's National Guard service between the two active periods have not been obtained.  

Shortly after service, the Veteran had VA treatment in 1993 and 1994, including for difficulties with anger.  Evidence from February 1998 and January 2006 also indicated that he had difficulties with anger and violent outbursts in employment.  

There were a few negative depression or PTSD screens for VA treatment over the years.  In contrast, there was also evidence shortly before or after those screens, including in February 2012, showing relatively consistent symptoms that were considered by the February 2015 VA provider and other non-VA providers in rendering a PTSD diagnosis based on the Veteran's symptoms and stressors.  

In light of the above, the evidence is in relative equipoise regarding whether the Veteran has a current diagnosis of PTSD (as opposed to other mental health disorder), or whether his PTSD symptoms can be separated from any antisocial personality disorder.  The evidence is also in relative equipoise regarding whether there is a link between the current mental health disability and in-service stressors related to fear of hostile military or terrorist activity.  Accordingly, reasonable doubt is resolved in the Veteran's favor, and the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.304(f)(3).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's claim for TDIU must be readjudicated in light of the award of service connection for PTSD herein, after assignment of an initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After implementing the award of service connection for PTSD and assigning an initial disability rating, conduct any additional development that may be needed regarding TDIU and readjudicate the claim for TDIU.  

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


